Citation Nr: 1214251	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  09-45 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1950 to July 1953.  The Veteran died in November 2003.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  By that rating action, the RO reopened the appellant's previously denied claim for service connection for the cause of the Veteran's death, and denied the reopened claim on the merits.  The appellant appealed this rating action to the Board. 

In February 2012, the appellant testified before the undersigned at a videoconference hearing conducted via the above RO.  A copy of the hearing transcript has been associated with the record. 

The claim for service connection for the cause of the Veteran's death on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on her part.



FINDINGS OF FACT

1. By a final and unappealed June 2004 rating action, the RO denied service connection for the cause of the Veteran's death. 

2. The evidence added to the record since the RO's final June 2004 rating decision relates to an unestablished fact necessary to substantiate the underlying claim for service connection for the cause of the Veteran's death.  


CONCLUSIONS OF LAW

1.  The June 2004 rating decision, wherein the RO denied service connection for the cause of the Veteran's death, is final.  38 U.S.C.A. § 7105(c)(West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2011). 

2.  Evidence received since the final June 2004 rating decision is new and material, and the claim for service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In light of the favorable Board decision below to reopen the claim for service connection for the cause of the Veteran's death, any deficiency as to notice consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006), or as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), as to VA's duties to notify the appellant and to assist the appellant in the development of evidence necessary to substantiate the claim is rendered moot. 

II. Reopen Analysis

The appellant seeks to reopen a previously denied claim for service connection for the cause of the Veteran's death.  She contends that the Veteran's service-connected PTSD caused him to become non-compliant with his medications for his non-service-connected diabetes mellitus, type 2, and hypertension, which, in turn, contributed to the development of his fatal arteriosclerotic cardiovascular disease (ASCVD).  (Transcript (T.) at page (pg.) 7)). 

By a final June 2004 rating decision, the RO concluded that there was no evidence of any condition in the Veteran's service treatment records that would have caused or substantially contributed to his death.  Specifically, the RO determined that there was no evidence of any cardiovascular disease shown in service or within the initial post-service year.  (See June 2004 rating action).  The RO notified the appellant of this decision, along with her appellate rights, in a letter issued that same month.  In July 2004, the RO received the appellant's Notice of Disagreement.  In September 2004, the RO issued a Statement of the Case addressing the issue of entitlement to service connection for the cause of the Veteran's death, but she did not file a Substantive Appeal.  Thus, the RO's June 2004 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); see also 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2011).

Once a denial of a claim of service connection has become final, it cannot subsequently be reopened unless new and material evidence has been presented.  38 U.S.C.A. § 5108.  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Whether new and material evidence is submitted is a jurisdictional test - if such evidence is not submitted, then the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the previously denied claim for service connection for the cause of the Veteran's death.  The evidence received subsequent to the final June 2004 rating action is presumed credible for the purposes of reopening the appellant's claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

In December 2006, the RO received the appellant's claim to reopen her previously denied claim for service connection for the cause of the Veteran's death.  (See VA Form 21-534, Application For Dependency and Indemnity Compensation, Death Pension and Accrued Benefits By A Surviving Spouse Or Child (Including Death Compensation If Applicable), received by the RO in December 2006)).

The evidence added to the record since the RO's final June 2004 rating action includes, but is not limited to, reports prepared by K. C., M. D and S. E. W., M. D., respectively, received by the RO in October 2008.  After a review of the Veteran's medical record, Dr. K. C. opined that the Veterans' PTSD had "[c]ontributed greatly to his medical noncompliance and ultimately his death." Dr. K. C. reasoned that studies had shown that there was a specific link between PTSD and a significantly increased mortality rate especially among veterans suffering with PTSD.  Dr. K. C. also noted that therapy records, dated in 2003, showed that the Veteran had an erratic pattern of improvement and regression of his PTSD and that he had "'lost the will to live.'"  Overall, Dr. K. C. opined that the Veteran had suffered great depression as a result of his PTSD and that it had played a role in worsening of his other medical conditions that had ultimately led to his death.  (See August 2008 report, prepared by K. C., M. D.).  Dr. S. E. W. opined that because of anxiety related to his PTSD, the Veteran had a difficult time adhering to a diet, which, in turn, caused him to have coronary atherosclerosis.  Dr. S. E. W. concluded that "It appeared that the primary aggravating cause of his illness was the post traumatic stress disorder."  These reports are new because they were not of record at the time of the RO's final June 2004 rating action.  They are also material because they pertain to a necessary element of service connection that was found to be lacking in the previous denial, namely that the Veteran's service-connected PTSD had contributed to the development of his fatal ASCVD. 

Hence the evidence creates a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2011) (holding that evidence creates a reasonable possibility of substantiating a claim, if it would trigger VA's duty to provide an examination).  Accordingly, the claim is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  To that extent only, the appeal is allowed. 


REMAND

Having reopened the claim for service connection for the cause of the Veteran's death does not end the Board's inquiry.  VA must now proceed to evaluate the merits of the above-cited claim to include developing medical evidence, as detailed below. 

While the Board has found that new and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death, it finds that additional procedural and substantive development is necessary prior to further appellate review of the above-cited claim.  Specifically, to obtain missing service treatment records (STRs) of the Veteran and to obtain a medical opinion as to whether the Veteran's fatal ASCVD had its onset during, or is otherwise etiologically related to, his period of military service, or whether his service-connected PTSD caused or substantially contributed to his fatal ASCVD.  

(i) Procedural Development

In April 2003, the National Personnel Records Center (NPRC) indicated that there were no service treatment records (STRs) or Surgeon General Office (SGO) records pertaining to the Veteran at their facility because they were fire-related (referring to a 1973 fire at the NPRC).  However, in its final June 2004 rating action, as well as in a September 2004 Statement of the Case (SOC) that addressed the appellant's initial claim for service connection for the cause of the Veteran's death, the RO listed and discussed the Veteran's STRs in denying her claim.  The RO stated that "A review of the service medical records do [sic] not show any condition which would have caused or contributed to the cause of his death.  There is no evidence of any cardiac or respiratory disease during his military service."  (See June 2004 rating action).  While the claims files contain Organization of Detachment Commander's Report covering the period from May 20, 1951 to March 31, 1952, they are absent for the Veteran's STRs as reported in the June and September 2004 rating action and SOC, respectively.  

The Veteran's missing STRs are of particular importance because they might show that his fatal cardiovascular disorder is related to, or had its onset during, his period of active military service, and/or they might contain clinical psychiatric findings that are relevant to the appellant's claim for service connection for the cause of the Veteran's death.  These records must be secured on remand. 

(ii) Substantive Development

The appellant contends that the Veteran's service-connected PTSD caused him to become non-compliant with his medications for his non-service-connected diabetes mellitus, type 2, and hypertension, which, in turn, contributed to the development of his fatal ASCVD.

The Veteran's certificate of death shows that he died at home at the age of 70.  The immediate cause of death was listed as ASCVD.  Diabetes mellitus was listed a significant condition that had contributed to the Veterans' death but was not related to its cause.  The interval between the onset of the Veteran's fatal ASCVD and his death was not known. 

In support of her claim for service connection for the cause of the Veteran's death, the appellant submitted several private physicians' opinions.  In a May 2007 statement, S. E. W., M. D., opined that it appeared that many of the Veteran's problems (i.e., PTSD, alcohol dependence, hypertension, headaches, diabetes mellitus, and renal insufficiency with anemia) were related to the stress of his military duties.  In a June 2007 statement, J. S. Jr., M. D., indicated that the Veteran had suffered from PTSD and that his stressful experiences had played a large part in his medical history.  

In October 2008, the RO received reports, prepared by K. C., M. D and S. E. W., M. D., respectively.  Dr. K. C. opined, after a review of the Veteran's medical records,  that his PTSD had "[c]ontributed greatly to his medical noncompliance and ultimately his death." Dr. K. C. reasoned that studies had shown that there was a specific link between PTSD and a significantly increased mortality rate especially among veterans sufferieng with PTSD.  Dr. K. C. also noted that therapy records, dated in 2003, showed that the Veteran had an erratic pattern of improvement and regression of his PTSD and that he had "'lost the will to live.'"  Overall, Dr. K. C. opined that the Veteran had suffered great depression as a result of his PTSD and that it had played a role in worsening of his other medical conditions that had ultimately led to his death.  Dr. S. E. W. opined that because of anxiety related to his PTSD, the Veteran had a difficult time adhering to a diet, which, in turn, caused him to have coronary atherosclerosis.   Dr. S. E. W. concluded that "It appeared that the primary aggravating cause of his illness was the post traumatic stress disorder."  

The result of the Veteran's service-connected PTSD on his fatal ASCVD is a medical question and requires medical expertise.  As such, the Board finds that the Veteran's claims files should be forwarded to the appropriate VA physician to address the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board finds that whether the Veteran's fatal ASCVD was related to service or whether the Veteran's PTSD was sustainably contributed to its development is a medical question and requires medical expertise, especially in light of any newly received STRs.  As such, the Board finds that the Veteran's claims files should be forwarded to the appropriate VA clinician to address the medical matters presented by this appeal. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the NPRC and/or any other appropriate agency to obtain any copies of the Veteran's STRs that are referenced and discussed in a June 2004 rating action and September 2004 Statement of the Case.  Efforts to locate these records must be documented, and, if the records are not found, a finding made that the records either do not exist or cannot be found must be made in the claims folders.

2.  After any copies of the Veteran's STRs have been located and associated with the claim file, forward the Veteran's claims files to an appropriate VA clinician for an opinion regarding the etiology of the factors that caused the Veteran's death.  The clinician should review the claims file and consider all pertinent evidence of record, to include, but not limited to, any newly received copies of the Veteran's STRs and November 2003 Certificate of Death, which lists the immediate cause of death as ASCVD and diabetes mellitus as a significant condition that contributed to death but not related to the cause. The examiner should then provide the following opinions: 

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected PTSD (evaluated as 100 percent disabling)  caused, materially contributed to, or hastened his death? [In addressing this question, the VA clinician should address the appellant's argument that the Veteran's PTSD caused him to become depressed and non-compliant with his non-service-connected hypertension and diabetes mellitus medications, which, in turn, contributed to the development of his fatal ASCVD, as well as private opinions, prepared by S. E. W., M. D. and C. K., M. D., received by the RO in October 2008, and medical research discussing the increased mortality rates of veterans with PTSD]; and, 

(b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's ASCVD had its clinical onset during military service or within the initial post-service year, or was otherwise related thereto. 

If the reviewer cannot provide an opinion without resorting to speculation, the reviewer should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.
   
A complete rationale must be supplied for any opinion rendered. 

3.  Thereafter, the AMC/RO should re-adjudicate the appellant's claim of entitlement to service connection for the cause of the Veteran's death, in light of all of the evidence of record.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


